OSL Holdings Inc. 1710 First Avenue New York, NY 10028 February 17, 2011 Justin Dobbie Legal Branch Chief, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: OSL Holdings Inc. Amendment No. 1 toForm 8-K Filed January 13, 2012 File No. 001-32658 Dear Mr. Dobbie: We are in receipt of your letter dated February 3, 2012 to Mr. Eli Feder, our President and Chief Executive Officer, in regard to the above-referenced Amendment No. 1 to Current Report on Form 8-K (the “Comment Letter”). We are in the process of responding to the comments of the staff of the Division of Corporation Finance contained in the Comment Letter.However, we are unable to provide a complete response on or before February 17, 2012 (the “Due Date”).Please accept this correspondence as our request for an extension of the Due Date to March 5, 2012. Thank you for your attention to this matter. Sincerely, OSL Holdings, Inc. /s/ Eli Feder Eli Feder Chief Executive Officer
